Opinion issued March 15, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00063-CV
                           ———————————
                           KAVAC, LLC, Appellant
                                       V.
      5450 NAVIGATION INVESTMENT COMPANY, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1067199


                         MEMORANDUM OPINION

      Appellant, Kavac, LLC, has filed a motion to dismiss this appeal. More than

ten days have elapsed since the filing of the motion, and no party has objected to

dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Brown, and Lloyd.




                                        2